i          i        i                                                                i     i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00175-CV

                                       Belo Benjamin WRIGHT,
                                              Appellant

                                                   v.

                                        Susan Oliver WRIGHT,
                                               Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 07-04-0275-CVA
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 11, 2009

AFFIRMED

           This is an appeal from a final divorce decree. On appeal, appellant, Belo Benjamin Wright,

argues the trial court erred in: (1) enforcing a settlement agreement that was not properly filed

pursuant to Rule 11; (2) entering an agreed judgment because Belo repudiated the settlement

agreement prior to the rendition of judgment; and (3) signing a final divorce decree based on a

settlement agreement that was indefinite and did not finally dispose of all the issues. Belo also

asserts the evidence is legally insufficient to support the division of property. We affirm.
                                                                                        04-08-00175-CV

                                            BACKGROUND

        On April 12, 2007, Susan Oliver Wright filed an original petition for divorce from Belo. On

June 28, 2007, Belo and Susan informed the trial court that they were conferring to negotiate a

settlement agreement. After conferring, both parties appeared before the trial court. Susan testified

that she and Belo had entered into a settlement agreement, which was signed and executed by both

parties and their respective counsel. Susan presented the trial court with a copy of the handwritten

agreement along with evidence relating to the settlement agreement. The trial court granted the

divorce and found that the settlement agreement contained a fair, just, and equitable division of

property. At the conclusion of the hearing, the trial court stated, “[t]he Court approves that

agreement and makes it the order of the Court.” Susan’s counsel then informed the trial court that

he would refer to the settlement agreement in the decree and submit a jointly signed decree. The trial

court gave the parties a reset date for the entry of the decree, but noted neither party would need to

appear if the decree had already been circulated and signed by the trial court.

        On October 2, 2007, the parties returned to court on Susan’s motion to enter a final divorce

decree pursuant to the settlement agreement. Belo, who was now represented by a new attorney,

filed an objection to the entry of the decree, seeking to withdraw his consent to the settlement

agreement. Belo further objected to the trial court’s finding that the property division was fair, just,

and right, asserting the trial court had heard no evidence concerning the estate and the settlement

agreement left issues regarding community reimbursement and economic contribution unresolved.

The trial court found that Belo had not repudiated the settlement agreement prior to the rendition of

the divorce decree, the decree comported with the parties’ agreement, and the settlement agreement

contained a fair, just, and right division of property. The trial court then signed the final decree.



                                                  -2-
                                                                                      04-08-00175-CV

                                RULE 11: FILING OF AGREEMENT

       In his first issue on appeal, Belo argues the trial court erred by enforcing the settlement

agreement because the settlement agreement had not been properly filed with the trial court in

accordance with Rule 11 of the Texas Rules of Civil Procedure. TEX . R. CIV . P. 11. Belo asserts

that although the trial court approved the settlement agreement during the June hearing, the

settlement agreement was not filed until several months later as an attachment to the divorce decree.

       To be enforceable, settlement agreements must comply with Rule 11 of the Texas Rules of

Civil Procedure. Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995). The purpose of Rule 11

is to prevent future misunderstandings and controversies between parties regarding a settlement

agreement. See id. Under Rule 11, an agreement between parties must be in writing, signed, and

filed as part of the record unless the settlement agreement is made in open court and entered into the

record. TEX . R. CIV . P. 11. While Rule 11 requires settlement agreements to be filed “as part of the

record,” it does not specify when the settlement agreement must be filed. Padilla, 907 S.W.2d at

461. “[S]o long as the agreement is filed before it is sought to be enforced[,]” the purpose of the

filing requirement is satisfied. Id. (stating that the purpose of the filing requirement is to put the

parties’ agreement before the trial court so that it may judge the settlement agreement’s meaning and

parties’ intentions and safely act upon the settlement agreement) (citing Birdwell v. Cox, 18 Tex.
535, 537 (1857)).

       Here, Susan met the purpose of Rule 11’s filing requirement by filing the settlement

agreement with the final decree of divorce. Although Belo argues that Susan was required to file the

settlement agreement during the June hearing, the parties only sought approval of the settlement

agreement at the June hearing, and neither party was seeking to enforce the settlement agreement



                                                 -3-
                                                                                      04-08-00175-CV

by disputing its terms at that time. See Alcantar v. Oklahoma Nat’l Bank, 47 S.W.3d 815, 819 (Tex.

App.—Fort Worth 2001, no pet.). Contrary to Belo’s argument, Rule 11 does not require a writing

to be filed with the trial court before a party withdraws consent; Rule 11 only requires a writing be

filed before it is sought to be enforced. Padilla, 907 S.W.2d at 461-62. By filing the settlement

agreement before she sought to enforce it and while the trial court maintained plenary power, Susan

properly satisfied Rule 11’s filing requirement. See id. at 461; see also In re Marriage of Raffaelli,

975 S.W.2d 660, 661 (Tex. App.—Texarkana 1998, pet. denied). Accordingly, we overrule Belo’s

first issue on appeal.

                                   WITHDRAWAL OF CONSENT

        In his second issue, Belo argues the trial court erred by entering a judgment in accordance

with the settlement agreement because he had repudiated the settlement agreement prior to the

court’s rendition of judgment. Belo argues that while the trial court may have orally approved the

settlement agreement at the end of the June hearing, mere approval of the settlement agreement does

not constitute rendition of judgment. Belo also points out that the trial court did not sign the

settlement agreement during the June hearing. Accordingly, Belo contends the court did not render

judgment at the June hearing, and, therefore, the decree could not be entered in accordance with the

settlement agreement at the October hearing because he effectively withdrew his consent to the

settlement agreement prior to rendition of judgment.

        “A judgment routinely goes through three stages: (1) rendition, (2) signing, and (3) entry.”

Wittau v. Storie, 145 S.W.3d 732, 735 (Tex. App.—Fort Worth 2004, no pet.). A judgment is

rendered when the trial court officially announces its decision in open court or by written

memorandum filed with the clerk. S & A Rest. Corp. v. Leal, 892 S.W.2d 855, 857 (Tex. 1995) (per



                                                 -4-
                                                                                      04-08-00175-CV

curiam). While specific words of oral rendition are not required by Texas law, the words stated by

the trial court must clearly indicate the court’s intent to render judgment at the time the court

expresses the words. Id. at 858; Batchelor v. Batchelor, No. 04-06-00865-CV, 2007 WL 4320742,

at *1 (Tex. App.—San Antonio Dec. 12, 2007, no pet.) (mem. op.); Golodetz Trading Corp. v.

Curland, 886 S.W.2d 503, 505 (Tex. App.—Houston [1st Dist.] 1994, no writ). “Once a judgment

is rendered by the trial court, the entry of judgment is purely a ministerial act.” Batchelor, 2007 WL
4320742, at *1; see also Wittau, 145 S.W.3d at 735; Golodetz Trading, 886 S.W.2d at 505.

       Based on the language used by the trial court, we hold the court orally rendered judgment at

the end of the June hearing. The record shows the court not only expressly approved the parties’

settlement agreement, but also made the approval of the settlement agreement the order of the court.

When the trial court stated, “[t]he Court approves that agreement and makes it the order of the

Court[,]” the court clearly articulated its intent to render judgment on the settlement agreement at

the time it expressed these words. See S & A Rest. Corp., 892 S.W.2d at 857-58. The trial court’s

word choice demonstrates its present intent to make a decision upon the issues before it, and

constitutes a rendition of judgment. See Batchelor, 2007 WL 4320742, at *1 (citing Reese v. Piperi,

534 S.W.2d 329, 330 (Tex. 1976)); see also Wittau, 145 S.W.3d at 735. Once the trial court orally

rendered judgment, the judgment became effective immediately, and the subsequent signing and

entry of the judgment were only ministerial acts. See Wittau, 145 S.W.3d at 735.

       Because the trial court expressed a clear intention to render judgment on the parties’

settlement agreement at the conclusion of the June hearing, we conclude Belo’s attempt to withdraw

his consent to the settlement agreement in October was too late. Once the trial court orally rendered

judgment on the settlement agreement, Belo could not revoke his consent to the settlement


                                                 -5-
                                                                                          04-08-00175-CV

agreement. See S & A Rest. Corp., 892 S.W.2d at 857. Accordingly, we overrule Belo’s second

issue.

                            INDEFINITE AND INCOMPLETE AGREEMENT

         In his third issue on appeal, Belo argues the trial court erred by signing a final divorce decree

based on the settlement agreement because the settlement agreement was indefinite and did not

finally dispose of all the issues. Belo primarily relies on the following notation on an exhibit to the

settlement agreement containing a list of personal property: “[R]emember, this is all by memory,

may be more, but can’t recall at this time[.] 6-28-07 Belo Wright 3:30 Am.” Belo argues the

notation, specifically the phrase “may be more,” makes the description of the marital property

uncertain and incomplete. As a result, Belo contends the divorce decree incorporates an ambiguous

and unclear agreement on the property division which should have been disregarded by the trial

court.

         We apply the rules of contract law when interpreting the language of a property settlement

agreement that is incorporated into a divorce decree. Buys v. Buys, 924 S.W.2d 369, 372 (Tex.

1996). In construing a contract to determine the parties’ intentions, we examine the entire writing

in order to harmonize and give effect to each of its provisions. Coker v. Coker, 650 S.W.2d 391, 393

(Tex. 1983). If an agreement is “so worded that it can be given a certain or definite legal meaning

or interpretation, then it is not ambiguous and the court will construe the contract as a matter of law.”

Id.

         In this case, the notation “may be more” by Belo at the end of Exhibit B does not render the

settlement agreement ambiguous or incomplete. While the settlement agreement refers to Exhibit

B, which contains the alleged ambiguous phrase, the agreement also specifies that, “[e]ach party is

                                                    -6-
                                                                                       04-08-00175-CV

awarded property in their possession with all attendant debt with the exception of the unchecked

items on the list attached as Exhibit B, which are awarded to Wife.” After examining the settlement

agreement in its entirety, it is clear that the settlement agreement unambiguously awards unlisted

items to the party in possession; therefore, the settlement agreement clearly disposes of all the

marital property, including property not specifically listed on Exhibit B. See id. Accordingly, we

overrule Belo’s third issue.

                      FAIR , JUST, AND EQUITABLE DIVISION OF PROPERTY

       In his final issue on appeal, Belo argues the trial court abused its discretion because the

evidence was legally insufficient to support the court’s finding that the settlement agreement was

a fair, just, and equitable division of property. According to Belo, during the June hearing, the trial

court did not hear any testimony regarding whether the settlement agreement was fair, just, or

equitable. At the second hearing, the trial court heard testimony from only Belo, who testified that

the property division in the settlement agreement was neither fair nor just. Belo argues the trial

court’s express finding that the division of property was fair, just, and equitable is not supported by

the evidence, and, therefore, the trial court abused its discretion.

       Although Belo presents his argument as a legal sufficiency challenge, we review a trial

court’s community property division order under an abuse of discretion standard. Moroch v. Collins,

174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied). While the legal sufficiency and abuse

of discretion standards overlap, legal sufficiency is not an independent ground for reversible error,

but instead constitutes a relevant factor in our determination of whether the trial court abused its

discretion. Id. (citing Boyd v. Boyd, 131 S.W.3d 605, 611 (Tex. App.—Fort Worth 2004, no pet.)).

A trial court has wide discretion when dividing the community property estate in a manner that the


                                                  -7-
                                                                                                        04-08-00175-CV

trial court deems “just and right,” and we will presume the trial court exercised its discretion

properly. Murff v. Murff, 615 S.W.2d 696, 699 (Tex. 1981). With respect to a trial court’s resolution

of factual issues within its discretion, we may not substitute our judgment for that of the trial court.

See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). To prevail on appeal, the appellant must

show that the trial court could have reasonably reached only one decision. Id. at 840. Even if we

might have decided the issue differently, we will not disturb the trial court’s decision on appeal

unless it is shown to be arbitrary and unreasonable. Id.

         After reviewing the evidence, we hold that the trial court’s finding that the division of

property was fair, just, and equitable was not arbitrary or unreasonable. See Murff , 615 S.W.2d at

699. During the June hearing, Susan presented the trial court with a copy of a signed settlement

agreement along with supporting exhibits. In fifteen listed points, the property settlement agreement

divides both community property assets and debts between Susan and Belo.1 Susan testified that the

settlement agreement was negotiated by the parties’ attorneys and everyone signed it. Before

approving the settlement agreement , the trial court specifically asked Belo’s attorney whether he had

any questions regarding the settlement agreement and divorce, and Belo’s attorney stated he had no

questions and was “[j]ust asking for entry of the settlement agreement.” Based on the signed

agreement, accompanying exhibits, Susan’s testimony, and the statement made by Belo’s attorney,




         1
           … Under the terms of the settlement agreement, Susan was awarded the marital residence, a 1998 Ford
Expedition, $5,250.00 from the sale of a dismantler, one calf, and her retirement account, and Belo was awarded a 2001
Chevrolet pick-up truck, $20,000 from two CD accounts, $9,000 from two safes, a sixteen foot trailer, two cows and one
calf, and the Abundant Pallet Company, including machinery such as a shop compressor, floor jack, and shop fan. In
items fourteen and fifteen, which refer to Exhibits A and B, the settlement agreement also awards Susan the parties’ total
marital credit card, home equity, and medical indebtedness, and awards Belo all the checked personal property items
listed in Exhibit B.

                                                           -8-
                                                                                   04-08-00175-CV

we cannot conclude that the trial court’s decision was arbitrary or unreasonable. See Walker, 827
S.W.2d at 840. Accordingly, we overrule Belo’s final issue on appeal.




                                         CONCLUSION

       Based on the foregoing reasons, we affirm the trial court’s judgment.



                                                     Phylis J. Speedlin, Justice




                                               -9-